Title: To James Madison from William Buchanan, 31 July 1802
From: Buchanan, William
To: Madison, James


					
						Sir
						Isle of France 31. July 1802.
					
					Agreeably to your instructions I have the pleasure of transmiting you a return of the 

American Vessels, which have arrived at this port up to the 30 June, as pointed out in your orders.  It 

has not been in my power to render it so compleat as you wish, as the laws of the united states do not 

make it the duty of the American Masters of ships to report their vessels to the consul or Agent, where 

they arrive, and it frequently happens, that the Consul never sees the Capn. during the time he is in 

port; and he is indebted to others for the informations he receives.  I have no doubt were I to apply to 

the administration of this Island, they would willingly, adopt measures to enable me to procure the 

desired information, but the proposition would draw upon me, the displeasure of all the american 

masters: as well as that of the French Merchants residing here, who are very jealous of the few 

Americans, who are established at this Place.  In my former letters I observed to you, that the two 

Bonds mentioned to have been forwarded were omitted and not Knowing the established form, I could 

not discharge what the law requires.  I have the honor to be Sir With much respect your most humble 

servant
					
						W Buchanan
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
